Defendant failed to establish its entitlement to judgment as a matter of law. The evidence, including that several years earlier defendant, as part of a business improvement district project, had the granite cornerstones installed on the sidewalk where plaintiff fell, was insufficient to show that defendant did not cause or create the dangerous and defective condition existing at the time of the accident (see Lebron v Napa Realty Corp., 65 AD3d 436 [2009]).
We have considered defendant’s remaining contentions and find them unavailing. Concur — Andrias, J.E, Friedman, Renwick, Richter and Manzanet-Daniels, JJ.